13-1816
         Sherpa v. Holder
                                                                                       BIA
                                                                               A089 198 463
                                 UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT

                                       SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 1st day of October, two thousand fourteen.
 5
 6       PRESENT:
 7                DENNIS JACOBS,
 8                GUIDO CALABRESI,
 9                RAYMOND J. LOHIER, JR.,
10                     Circuit Judges.
11       _____________________________________
12
13       ANG BHAI SHERPA,
14                Petitioner,
15
16                          v.                                  13-1816
17                                                              NAC
18
19       ERIC H. HOLDER, JR., UNITED STATES
20       ATTORNEY GENERAL,
21                Respondent.
22       _____________________________________
23
24       FOR PETITIONER:                  Julie Mullaney, Mount Kisco, New
25                                        York.
26
27       FOR RESPONDENT:                  Stuart F. Delery, Assistant Attorney
28                                        General; Francis Fraser, Senior
29                                        Litigation Counsel; Kate D. Balaban,
 1                             Trial Attorney; Office of
 2                             Immigration Litigation, United
 3                             States Department of Justice,
 4                             Washington, D.C.
 5
 6       UPON DUE CONSIDERATION of this petition for review of a

 7   Board of Immigration Appeals (“BIA”) decision, it is hereby

 8   ORDERED, ADJUDGED, AND DECREED that the petition for review

 9   is DENIED.

10       Ang Bhai Sherpa, a native and citizen of Nepal, seeks

11   review of an April 15, 2013, decision of the BIA denying his

12   motion to reopen.   In re Ang Bhai Sherpa, No. A089 198 463

13   (B.I.A. Apr. 15, 2013).    We assume the parties’ familiarity

14   with the underlying facts and procedural history of this

15   case.

16       We review the BIA’s denial of a motion to reopen for

17   abuse of discretion, mindful of the Supreme Court’s

18   admonition that such motions are “disfavored.”     Ali v.

19   Gonzales, 448 F.3d 515, 517 (2d Cir. 2006) (quotation marks

20   and citation omitted).    The BIA did not abuse its

21   discretion.   It denied Sherpa’s timely motion to reopen on

22   the ground that Sherpa’s new evidence would not likely

23   change the outcome of his case.     See 8 U.S.C.

24   § 1229a(c)(7)(B); see also Jian Hui Shao v. Mukasey, 546

25 F.3d 138, 168 (2d Cir. 2008) (citing INS v. Abudu, 485 U.S.
2
 1   94, 104-05 (1988)).   As the BIA concluded, Sherpa’s medical

 2   report, while relevant, would not alter the IJ’s dispositive

 3   adverse credibility determination.    See 8 U.S.C.

 4   § 1229a(c)(7)(B); see also Kaur v. BIA, 413 F.3d 232, 234

 5   (2d Cir. 2005).

 6       For the foregoing reasons, the petition for review is

 7   DENIED.   As we have completed our review, any stay of

 8   removal that the Court previously granted in this petition

 9   is VACATED, and any pending motion for a stay of removal in

10   this petition is DISMISSED as moot.    Any pending request for

11   oral argument in this petition is DENIED in accordance with

12   Federal Rule of Appellate Procedure 34(a)(2), and Second

13   Circuit Local Rule 34.1(b).

14                                 FOR THE COURT:
15                                 Catherine O’Hagan Wolfe, Clerk
16
17
18




                                    3